Name: Council Regulation (EEC) No 1792/81 of 30 June 1981 amending Regulation (EEC) No 3438/80 as regards exports of lead waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/2 Official Journal of the European Communities 1 . 7. 81 COUNCIL REGULATION (EEC) No 1792/81 of 30 June 1981 amending Regulation (EEC) No 3438/80 as regards exports of lead waste and scrap THE COUNCIL OF THE EUROPEAN COMMUNITIES, those laid down in Regulation (EEC) No 3438/80 for aluminium waste and scrap, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ( J), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3438/80 (2), the Council established export arrangements for certain types of non-ferrous metal waste and scrap for 1981 ; Whereas the export quota arrangement for lead waste and scrap was established for the first half of 1981 pending the outcome of an examination of the Community market for these products ; whereas it is necessary to establish an export arrangement for the second half of this year ; Whereas the situation of the market of these products does not justify the maintenance of export quotas ; whereas, however, in order to be able to keep an accurate and up-to-date check on developments in exports of the products in question, it appears neces ­ sary to make these exports subject to prior authoriza ­ tion to be issued by the competent authorities of the Member States, following the same procedures as Article 1 ( 1 ) of Regulation (EEC) No 3438/80 is hereby replaced by the following : ' 1 . Exports from the Community between 1 January and 31 December 1981 of aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff and between 1 July and 31 December 1981 of lead waste and scrap falling within subheading 78.01 B of the Common Customs Tariff shall be subject to production of an export licence to be issued by the competent authorities of the Member States . The licence shall be issued free of charge, for such quantities as are requested, subject to the provi ­ sions set out below.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS 0) OJ No L 324, 27. 12. 1969, p. 25. (2) OJ No L 358, 31 . 12. 1980, p. 89 .